                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                     CASE NO.: 2:19-cr-28-FtM-38MRM

MICHAEL P. ELLARD


                                          ORDER1

       Before the Court on the Joint Motion for Restitution Order Based Upon Stipulated

Amount filed on January 28, 2020. (Doc. 60). The Government and the Defendant

Michael P. Ellard seek to have their joint motion granted and further request that the Court

incorporate the stipulated amount of restitution in an amended judgement, pursuant to

18 U.S.C. § 3556 and § 3663.

       On December 16, 2019, the Defendant was sentenced to a term of 15-months

imprisonment for transporting wildlife in violation of State Law (Lacey Act Violation). (Doc.

58). At the time of sentencing the amount of restitution was unknown, therefore a

Restitution Hearing was set for March 2, 2020.

       The parties have agreed and stipulated that Michael P. Ellard shall pay restitution

in the total amount of $56,000.00 (representing 140 Wood Turtles with a fair market value

of $400 each), payable to: West Virginia Division of Natural Resources, Wildlife Section

Elkins Operation Center, Attention: Liz Shrader, 738 Ward Road, Elkins, West Virginia

16241.



1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
      Accordingly, it is now

      ORDERED:

    (1) The Joint Motion for Restitution Order Based Upon Stipulated Amount (Doc. 60)

       is GRANTED.

    (2) The Clerk of Court is DIRECTED to enter an amended judgment as to Defendant

       Michael P. Ellard reflecting the $56,000.00 restitution as ordered.

    (3) The restitution hearing set for March 2, 2020, is hereby CANCELLED.

      DONE AND ORDERED in Fort Myers, Florida on this 3rd day of February 2020.




Copies: Counsel of Record




                                           2
